Exhibit 10.2 ALLIED ENERGY PLC And CAMAC INTERNATIONAL (NIGERIA) LIMITED And CAMAC PETROLEUM LIMITED THIRD AGREEMENT NOVATING PRODUCTION SHARING CONTRACT THIS THIRD AGREEMENT NOVATING PRODUCTION SHARING CONTRACT (“Agreement”) is entered into this 19th day of November, 2013 BY AND AMONG: 1) ALLIED ENERGY PLC (formerly, Allied Energy Resources Nigeria Limited), a company incorporated under the laws of the Federal Republic of Nigeria and having its registered office at Plot 1649 Olosa Street, Camac House, Victoria Island, Lagos (hereinafter referred to as “ Allied ”, which expression shall where the context so admits include its successors and assigns); 2) CAMAC INTERNATIONAL (NIGERIA) LIMITED , a company incorporated under the laws of the Federal Republic of Nigeria and having its registered office at Plot 1649 Olosa Street, Camac House, Victoria Island, Lagos (hereinafter referred to as “
